Title: To George Washington from Major General Robert Howe, 2 August 1780
From: Howe, Robert
To: Washington, George


					
						Dear Sir
						Robinsons 2d of August 1780
					
					I found when I came Home a Letter, of which the following is an Extract—the Agent is, in my Opinion confidential—the Letter is dated August the 1st—“The Enemy’s Maneuvres are strange and surprising—after embarking their Troops at white Stone, & coming up the Sound to Huntington Bay on Thursday last, they anchored, & sent two Ships Eastward, one of which returned on Sunday, & yesterday about 5 in the Morng the Signal for sailing was fired, & about 8 the whole Fleet were under Sail & went westwardly, the Wind then at East—they certainly had on Board six or eight thousand Troops—I have traced them no

further than Heart’s Island—I have Persons on the Island From whom I expect a further Account momentarily, which if important enough to be worth Notice, you shall have—The People here, fear the Ravages of the Enemy”—Another Agent whose Letter is of the same Date says—“That the Fleet of Transports which lay in Huntington Bay got under Way yesterday Morng & sailed to the Westward, supposed to have returned to New York upon News received from Rhode Island—as a Frigate arrived to them from thence the Eveg before.”
					These Accounts come from other Hands than those did, which I have already communicated—& tho’ I believe them, & have no Doubt that the Expidition against Rhode Island is given over, yet I wish not to have Such Reliance put upon my Informations, as may, (should they not be veritable) draw upon me either your Excellency’s, or my Country’s Censure.
					I have laid myself out to obtain, & think I have established no very bad Chain, & such as it is, it is perfectly at your Service.
					I have written this to Night, but shall order the Man not to sett off till tomorrow Morng early, not thinking it worth disturbing you to Night. I am Dear Sir with great Respect your Excellency most obedient
					
						Robert Howe
					
				